Judgment, Supreme Court, Bronx County (Robert G. Seewald, J.), rendered January 8, 2007, convicting defendant, after a jury *539trial, of manslaughter in the first degree, and sentencing him to a term of 10 years, unanimously affirmed.
Defendant’s ineffective assistance of counsel claim is unreviewable on direct appeal because it involve matters outside the record involving counsel’s strategic decisions (see People v Rivera, 71 NY2d 705, 709 [1988]; People v Love, 57 NY2d 998 [1982]). In particular, the present record is insufficient to support defendant’s claim that his trial counsel simply followed his client’s direction not to pursue a justification defense rather than exercising his own professional judgment. On the existing record, to the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]), in that counsel made a reasonable strategic decision, after consulting with defendant, not to request a justification instruction. Counsel could have reasonably concluded that a justification defense would have been weak, at best, and that it would have undermined a stronger defense denying culpability and asserting the culpability of a specific third party (see People v Vukel, 263 AD2d 416 [1999], lv denied 94 NY2d 830 [1999]). Concur— Tom, J.P., Buckley, Catterson, Freedman and Abdus-Salaam, JJ.